ON MOTION TO DISMISS,
ST. PAUL, J.
This case comes before ns as an appeal from a judgment allowing alimony to an alleged illegitimate child of a son of the deceased.
In matters “involving alimony” the appeal should be to the Supreme Court. Const. 1898, Art. 85.
It is therefore ordered that this case be transferred to the Supreme Court, provided that the requisite affidavit, be filed herein within ten days, and that a transcript of this record and decree be lodged in said Supreme Court within thirty days, said delays to be counted from the finality of this decree; otherwise this appeal to stand as dismissed.